173 Mich. App. 539 (1988)
434 N.W.2d 187
PEOPLE
v.
FREYBLER
Docket No. 105027.
Michigan Court of Appeals.
Decided December 6, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, William A. Forsyth, Prosecuting Attorney, and Timothy K. McMorrow, Chief Appellate Attorney, for the people.
Howard & Quinn, P.C. (by Michael B. Quinn), for defendant on appeal.
*540 Before: DANHOF, C.J., and HOOD and R.L. OLZARK,[*] JJ.
PER CURIAM.
Defendant was convicted of criminal sexual conduct in the first degree, MCL 750.520b; MSA 28.788(2) (CSC I). He was permitted to remain on bond pending sentencing. Defendant failed to appear for sentencing on the CSC I conviction. Defendant pled guilty to attempted absconding on bond, MCL 750.199a; MSA 28.396(1) and MCL 750.92; MSA 28.287. Defendant was sentenced to sixteen to twenty-four months in prison, to be served concurrently to his three- to fifteen-year CSC I sentence. Defendant appeals as of right claiming that the absconding statute did not apply to a person, such as himself, who had been convicted of the underlying offense. We affirm.
The absconding on or forfeiting bond statute provides in relevant part: "Any person who shall abscond on or forfeit a bond given in any criminal proceedings wherein a felony is charged shall be deemed guilty of a felony." MCL 750.199a; MSA 28.396(1).
In a case of first impression, a panel of this Court recently found that the word "charged" in the above-quoted absconding statute evidenced the Legislature's intent to limit the statute to cases in which charges are pending and a defendant is awaiting trial. People v Perryman, 167 Mich. App. 269, 271; 421 NW2d 660 (1988). We disagree with Perryman's interpretation of the absconding statute.
If a statute is unambiguous on its face, we will avoid further interpretation or construction of its terms. However, if ambiguity exists, it is our duty to give effect to the intention of the Legislature in enacting the statute. To resolve a perceived ambiguity, *541 we look to the object of the statute, the evil or mischief which it is designed to remedy, and apply a reasonable construction which best accomplishes the statute's purpose. R & T Sheet Metal, Inc v Hospitality Motor Inns, Inc, 139 Mich. App. 249, 253; 361 NW2d 785 (1984), lv den 422 Mich. 947 (1985).
The Legislature enacted the absconding statute to ensure that criminal defendants do not impede the judicial process by failing to be present at court proceedings. The problem was serious enough that the Legislature made such a violation a felony. People v Litteral, 75 Mich. App. 38, 43; 254 NW2d 643 (1977). The failure of criminal defendants to be present at sentencing proceedings impedes the judicial process. However, it would be unreasonably harsh to charge a defendant with a felony under the absconding statute for his or her failure to be present at misdemeanor proceedings. Therefore, we find that the Legislature intended the absconding statute's "wherein a felony is charged" provision to limit the statute to cases in which a felony is originally charged, rather than a misdemeanor.
We conclude that the absconding statute applies to felony cases regardless of whether charges are pending or the defendants have been convicted, but the statute does not apply to misdemeanor cases.
Defendant failed to appear for sentencing on a felony conviction. He was properly convicted under the absconding statute.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.